STATE OF MINNESOTA
                                                                              December 9, 2015

                                  IN SUPREME COURT                              ORmE OF
                                                                          AJIPB..lA'IECcuns
                                           A15-1710


In re Petition for Disciplinary Action against
John G. Hoeschler, a Minnesota Attorney,
Registration No. 0045810.


                                           ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent John G. Hoeschler committed

professional misconduct warranting public discipline- namely, filing and settling

property tax appeals without the permission of the property owners. See Minn. R. Prof.

Conduct 3.3(a)(l),     8.4(c),   8.4(d).   In a stipulation for       discipline,    respondent

unconditionally admitted the allegations of the petition; waived his procedural rights

under Rule 14, Rules on Lawyers Professional Responsibility (RLPR); and with the

Director recommended that the appropriate discipline is a public reprimand.               In the

stipulation for discipline, the Director indicated that a public reprimand is the appropriate

discipline in light of evidence of mitigating factors present in this case.

       Respondent' s misconduct includes making knowingly false statements to the tax

court. "[W]e have suspended attorneys for misrepresentations made to our judicial

officers." In re Jensen, 542 N.W.2d 627, 634 (Minn. 1996); see also In re Michael, 836

N.W.2d 753, 762-67 (Minn. 2013) (30-day suspension for making a false statement to a

court, disobeying a court order, making a frivolous argument, and improperly accusing a


                                                 1
judge of bias); In re Warpeha, 802 N.W.2d 361, 361 (Minn. 2011) (order) (60-day

suspension for making a false statement about the attorney's criminal history during voir

dire when he was a potential juror); In re VanLiew, 712 N.W.2d 758, 758 (Minn. 2006)

(order) (90-day suspension for making a false statement to a tribunal and failing to file

opposition to a motion); In re Scott, 657 N.W.2d 567, 568 (Minn. 2003) (order) (30-day

suspension for making false statements to a court in attorney's divorce and custody

proceeding).

      The court has independently reviewed the file and, in light of the evidence of

mitigating factors, approves the recommended disposition.

      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED THAT:

      1.       Respondent John G. Hoeschler is publicly reprimanded; and

      2.       Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.



      Dated: December 9, 2015                   BY THE COURT:




                                                David R. Stras
                                                Associate Justice




                                            2